Title: To Thomas Jefferson from La Blancherie, 9 March 1788
From: La Blancherie, Mammès Claude Pahin de
To: Jefferson, Thomas



Monsieur
Paris le 9 mars 1788.

Je suis dépositaire d’un mémoire pour M. Franklin. J’ai l’honneur de prier votre Excellence de me faire savoir si Elle voudrait bien Se charger de l’envoyer; l’auteur et moi vous aurons beaucoup d’obligations. J’espère que le bruit qui s’est répandu de la mort de M. Franklin est dénué de fondement et que ses jours se prolongeront encore pour le bonheur d’une multitude d’hommes et la gloire des Sciences. Je vous dois beaucoup de remerciemens, Monsieur, pour la peine que vous vous êtes donnée Relativement à ma Correspondance avec M. Adams. Des Personnages tels que vous l’un et l’autre, je ne puis attendre que justice et munificence. Je serais bien heureux si j’avois l’occasion de vous prouver également mon dévouement et ma reconnaissance.
Je suis avec respect Monsieur Votre très humble et très Obéissant Serviteur,

La Blancherie

